Case 17-31837        Doc 46     Filed 02/26/19     Entered 02/26/19 15:57:22          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 31837
         Asia Campbell-Branch

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/24/2017.

         2) The plan was confirmed on 05/24/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/24/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/26/2018.

         5) The case was Dismissed on 08/30/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31837             Doc 46         Filed 02/26/19    Entered 02/26/19 15:57:22               Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $2,405.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                           $2,405.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $444.08
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $108.16
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $552.24

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed         Paid         Paid
 Atlas Acquisitions LLC                  Unsecured      1,855.00       1,855.00       1,855.00           0.00       0.00
 ATT Wireline                            Unsecured          98.00           NA             NA            0.00       0.00
 Carlos Munoz                            Unsecured      2,100.00            NA             NA            0.00       0.00
 CCI Contract Callers, Inc               Unsecured      2,718.00            NA             NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured     14,203.00     15,210.77      15,210.77            0.00       0.00
 Comcast Cable                           Unsecured         600.00           NA             NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      2,719.00       2,718.74       2,718.74           0.00       0.00
 Credit Acceptance Corp                  Secured        8,239.00     13,420.27      13,420.27       1,725.62     127.14
 Creditors Discount & Audit Co.          Unsecured         701.00           NA             NA            0.00       0.00
 Harvard Collection Services             Unsecured      9,436.00            NA             NA            0.00       0.00
 IC Systems Inc.                         Unsecured          98.00           NA             NA            0.00       0.00
 Internal Revenue Service                Unsecured      1,018.00            NA             NA            0.00       0.00
 LaSalle Bank                            Unsecured         100.00           NA             NA            0.00       0.00
 Little Co. of Mary Hospital             Unsecured         300.00           NA             NA            0.00       0.00
 MB Financial Bank                       Unsecured         100.00           NA             NA            0.00       0.00
 Municipal Coll. of America              Unsecured         450.00           NA             NA            0.00       0.00
 Municipal Collections Of America        Unsecured           0.00      1,012.50       1,012.50           0.00       0.00
 Nicor Gas                               Unsecured      1,386.00       1,386.02       1,386.02           0.00       0.00
 Peoples Energy Corp                     Unsecured      1,100.00       1,199.51       1,199.51           0.00       0.00
 Social Security Administration          Unsecured     20,000.00     24,701.87      24,701.87            0.00       0.00
 Social Security Administration          Unsecured           0.00    24,701.87      24,701.87            0.00       0.00
 SOUTHWEST AIRLINES EFC                  Unsecured         200.00           NA             NA            0.00       0.00
 Sprint                                  Unsecured         847.00           NA             NA            0.00       0.00
 State Collection Service                Unsecured          84.00           NA             NA            0.00       0.00
 University of Chicago Med Ctr           Unsecured      2,000.00            NA             NA            0.00       0.00
 University of IL at Chic                Unsecured      2,000.00            NA             NA            0.00       0.00
 US Cellular                             Unsecured      1,000.00            NA             NA            0.00       0.00
 Wow Cable                               Unsecured         400.00           NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-31837        Doc 46      Filed 02/26/19     Entered 02/26/19 15:57:22             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,420.27          $1,725.62           $127.14
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $13,420.27          $1,725.62           $127.14

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $72,786.28               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $552.24
         Disbursements to Creditors                             $1,852.76

 TOTAL DISBURSEMENTS :                                                                       $2,405.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
